department of the treasury a internal_revenue_service washington d c tax_exempt_and_government_entities_division nov -7 uniform issue list s et er rx legend taxpayer a amount e amount f company c company c assistant human resources director bank a date date date date plan x dear in letters dated date date and date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a received a check for amount f which was the distribution of the balance of his account in plan x less federal_income_tax withholding of amount e taxpayer a represents that his failure to accomplish a rollover of amount f was due to the error of company c in failing to provide proper notice of taxpayer a’s right to elect an eligible rollover distributions as required under sec_402 of the code taxpayer a a year old factory worker asserts that on date he discussed his retirement from company c and the distribution of his retirement benefits from plan x a company provided profit sharing and 401_k_plan with the company c assistant human resources director at that meeting the company c assistant human resources director provided no option or distribution alternative other that a lump sum distribution and provided forms for taxpayer a to fill out and return with a notarized signature taxpayer a completed the forms and returned the notarized copies to company c on date documentation submitted reveals that the forms given to taxpayer a on date did not include company c’s special tax notice regarding plan payments and as a result taxpayer a asserts that he did not receive all of the information which under sec_402 of the code is required to be provided by a plan_administrator regarding an eligible_rollover_distribution on date shortly after the expiration of the 60-day rollover period taxpayer a attempted to accomplish a rollover of amount f at bank a but learned that bank a would not accept amount f as rollover because the 60-day rollover period had expired taxpayer a deposited amount f in a non-ira account at bank a and has not used amount f for any other purpose based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount f contained in sec_402 of the code with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a is consistent with taxpayer a’s assertion that taxpayer a’s failure to accomplish a rollover of amount f was due to the error of company c rollover_distribution as required under sec_402 of the code in failing to provide proper notice of taxpayer a’s right to elect an eligible thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount f or any portion thereof to an ira provided all other requirements - of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent -6 if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours q en v frances v sloan employee_plans technical group manager enclosures deleted copy of letter_ruling notice of intention to disclose
